DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 recite the limitation "the LED array" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Putnam (US 2021/0052967).
Regarding claim 19 Putnam teaches positioning a digital human interactive display assembly(Fig. 2B shows an interactive mirror on a stand in a customer’s path and Fig. 2C shows an interactive mirror mounted to a wall in a customer’s path at home); generating a digital human configured to engage in an interactive dialogue with a user; and displaying the digital human on the digital human interactive assembly([0134-0135][0140][0175] teach that a trainer is presented to the user during a workout and that send personalized directions and adjustments to the user during the workout).
Regarding claim 20 Putnam teaches wherein the positioning comprises placing the digital human interactive display assembly adjacent a travelers’ path, a customers’ path, or a product counter (Fig. 2B shows an interactive mirror on a stand in a customer’s path and Fig. 2C shows an interactive mirror mounted to a wall in a customer’s path at home).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-  are rejected under 35 U.S.C. 103 as being unpatentable over Putnam (US 2021/0052967) in view of Van Ness (US 10,142,592).
Regarding claim 1, Putnam teaches A digital human display assembly, comprising: a rectangular display panel enclosed within a frame (Fig. 2B), wherein the rectangular display panel is configured to render a digital human during an interactive dialogue between the digital human and a user ([0134-0135][0140][0175] teach that a trainer is presented to the user during a workout and that send personalized directions and adjustments to the user during the workout); a glass covering enclosed within the frame and extending over a front side of the rectangular display panel ([0150] mirror glass 220 disposed over the display panel 120); a base supporting the frame in an upright position (Figs. 2B-2C wall mount or stand 210). Although Putnam teaches the limitations as discussed above, he fails to teach a light emitting diode (LED) arrangement positioned on one or more outer portions of the frame.
However in the same field of providing a user with interactive display devices, Van Ness teaches an interactive mirror with a light emitting diode (LED) arrangement positioned on one or more outer portions of the frame (Col. 7 lines 54-64).
Therefore it would have been obvious to one of ordinary skill in the art to combine the interactive mirror as taught by Putnam with the smart mirror as taught by Van Ness. This combination could provide a user with improved chat interactions as taught by Van Ness (Col. 1 lines 13-16).
Regarding claim 2, Putnam teaches one or more speakers positioned behind a sound radiation structure formed in the base (left and right speakers 152/154 in upper electronics) .
Regarding claim 3, Putnam teaches further comprising: one or more speakers positioned behind a sound radiation structure formed within a groove between a lower portion of the glass covering and a top portion of the base(left and right speakers 152/154 in lower electronics in the respective description of Fig. 3D).
Regarding claim 4, Putnam teaches further comprising: one or more cameras connected to the frame ([0151]). 
Regarding claim 5, Putnam teaches one or more sensors connected to the frame ([0151] microphone).
Regarding claim 6, Putnam teaches  wherein the one or more sensors include at least one of a microphone, fingerprint sensor, or near- field communication (NFC) sensor([0151] microphone).
Regarding claim 7, Putnam teaches a computer operatively coupled with the rectangular display panel ([0138]).
Regarding claim 10, Putnam teaches A digital human display assembly, comprising: a rectangular display panel (Fig. 31a-m) configured to visually render a digital human during an interactive dialogue between the digital human and a user; ([0134-0135][0140][0175] teach that a trainer is presented to the user during a workout and that send personalized directions and adjustments to the user during the workout) a rimless glass covering extending over a front side of the rectangular display panel([0150] and Fig. 31A-M show the mirror used of workouts); a base connected to a lower edge of the rectangular display panel and rimless glass covering, the base supporting the rectangular display panel and rimless glass covering in an upright position (Fig. 2B wall mount or stand 210); Although Putnam teaches the limitations as discussed above, he fails to teach a light emitting diode (LED) arrangement positioned on one or more outer portions of the frame.
However in the same field of providing a user with interactive display devices, Van Ness teaches an interactive mirror with a light emitting diode (LED) arrangement positioned on one or more outer portions of the frame (Col. 7 lines 54-64).
Therefore it would have been obvious to one of ordinary skill in the art to combine the interactive mirror as taught by Putnam with the smart mirror as taught by Van Ness. This combination could provide a user with improved chat interactions as taught by Van Ness (Col. 1 lines 13-16).
Regarding claim 11, Putnam teaches one or more speakers positioned behind a sound radiation structure formed in the base (left and right speakers 152/154 in upper electronics) .
Regarding claim 12, Putnam teaches further comprising: one or more speakers positioned behind a sound radiation structure formed within a groove between a lower portion of the glass covering and a top portion of the base(left and right speakers 152/154 in lower electronics in the respective description of Fig. 3D).
Regarding claim 13, Putnam teaches further comprising: one or more cameras connected to the rimless glass covering ([0179]). 
Regarding claim 14, Putnam teaches one or more sensors connected to the frame ([0136] Bluetooth).
Regarding claim 15, Putnam teaches  wherein the one or more sensors include at least one of a fingerprint sensor, or near- field communication (NFC) sensor([0136] Bluetooth communication).
Regarding claim 16, Putnam teaches a computer operatively coupled with the rectangular display panel ([0138]).
Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621